Dismissed and Memorandum Opinion filed October 23, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00687-CV

                          AMELIA V. KELLY, Appellant

                                          V.

           MATTHEW D. WIGGINS, JR. AND D.L. HAMMAKER, Appellees


                      On Appeal from the 122nd District Court
                             Galveston County, Texas
                        Trial Court Cause No. 11-CV-0325


                  MEMORANDUM                          OPINION


      This is an appeal from a judgment signed June 22, 2012. On October 15, 2012,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Seymore, Boyce, and McCally.